DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10945343. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is a continuation of the US Patent, such that the present application is a broader claim set compare to the patent application. They both recite the electronic apparatus with the display panel, support, unit, adhesive member, intermediating layer, receiving portion of the guide portion and the protrusion in similar means. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US patent 10143098.
Regarding claim 1, Lee discloses, 
An electronic apparatus comprising: 
a display panel (figures 1-2, 5 element 110) comprising a folding portion (as seen in figure 1, 5, the folding portion indicated by FA and non-folding portion by NFA) overlapping with a folding axis of the display panel, a first non-folding portion, and a second non-folding portion, the first and second non-folding portions being spaced apart from each other with the folding portion interposed therebetween (as illustrated in figure 1, the two non-folding portions are spaced apart and folding portion is interposed therebetween); 
a support unit (figure 5-6, 25-27, element BSC1 and BSC2) comprising a first support portion (element BSC1) overlapping with the first non-folding portion and a second support portion (element BSC2) overlapping with the second non-folding portion and spaced apart from the first support portion (as seen in figures 5-6 and figures 25-27 the two support portions spaced apart such that a hinge is provided therebetween); 
an intermediate layer (element SM3-SM4, figure 5-6) interposed between the display panel and the support unit; 
a receiving portion (the element indicated by CH4 in figure 5 is provided on both support portions BSC1 and BSC2) defined in at least one of the first support portion or the second support portion; and 
a protrusion (element PU3, connected to the SM3 at CH3 and arranged in the CH4, see dotted lines in figure 5-6) connected to the intermediate layer and arranged in the receiving portion.
Regarding claim 5, Lee discloses,
The protrusion has a circular shape (PU3 has a circular shape similar to present application).
Regarding claim 6, Lee discloses,
The protrusion is spaced apart from an inner sidewall of the receiving portion (figure 5-6, in order for the protrusion PU3 to slide through the CH3 and Ch4, at least the protrusion has space from the sidewall of the receiving portion, in other words CH3 is slightly larger than the diameter of the PU3; for evidence purpose Kim US Patent 7706139, figure 3-4, diameter d1 is slightly larger than diameter d2 to provide the insertion means).
Regarding claim 7, Lee discloses,
the protrusion has a bar shape extending in one direction (Fig 5, PU3 is bar shape extending in at least upward page direction). 
Regarding claim 11, Lee discloses,
wherein the support unit further comprises a hinge portion (figures 5-6, however figure 25-26 shows the hinge provided between the support unit BSC1-2, which overlaps the folding area) overlapping with the folding portion and connecting the first support portion and the second support portion (as seen in figure 25-27), and wherein the first support portion and the second support portion are foldable at the hinge portion (folding motion between figures 25-27).
Regarding claim 12, Lee discloses,
The protrusion is less in a planar area than that of the receiving portion (figure 5-6, in order for the protrusion PU3 to slide through the CH3 and Ch4, at least the protrusion is less in a planar area than the receiving portion, in other words CH3 is slightly larger than the diameter of the PU3; for evidence purpose Kim US Patent 7706139, figure 3-4, diameter d1 is slightly larger than diameter d2 to provide the insertion means).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10143098 in view of Kim et al. US Pub 2015/0185782.
Regarding claim 2, 
Lee teaches the intermediate layer and the support layer are coupled to each other (figure 5 as assembled). 
Lee does not teach the use of adhesive interposed between the intermediate layer and the support layer to couple the intermediate layer and the support unit to each other. However, use of adhesive member between two structure is not new. 
Kim in similar filed of foldable electronic apparatus teaches an adhesive member (paragraph 60) used between the display device and the bodies. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the adhesive member as taught by Kim such that this adhesive member is interposed between the intermediate layer (SM3-SM4) and the support layer (BSC1-BSC2)  of Lee to couple the intermediate layer and the support unit to each other, such modification will ensure to provide the desired bonding strength in addition to the protrusion (PU3). 
Regarding claim 3, Lee as modified by Kim teaches, 
The protrusion is connected directly to the intermediate layer (the PU3 is directly connected to intermediate layer at CH3).
Regarding claim 4, 
Wherein the protrusion penetrates the adhesive member (the modified structure of Lee as modified by Kim such that the adhesive member is placed between the support layer and intermediate layer thereby in the region where the protrusion is extending from CH4 to CH3, a penetration/opening will be provided in the adhesive to ensure the protrusion PU3 is able to secure to CH3). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10143098.
Regarding claim 13, 
Lee teaches the intermediate layer and the support unit as described in claim 1. 
Lee does not specifically teach the material property such that The intermediate layer is lower in elastic modulus than that of the support unit. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to select the material such that the elastic modulus of the support unit of Lee is greater than the intermediate layer since the support unit is the furthermost member and would require desired structural stability (i.e. rigidness), and the intermediate layer being little softer since this is sliding respect to another structure (SM1-2), thereby one skilled would in the art would make the desired modification of intermediate layer to be lower in elastic modulus than that of the support unit for proper protection against damage. (In re Aller, 105 USPQ 233).

Claim(s) 14, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent 10143098 in view of Sasaki WO2019/116666 (English translation can be the US submission of the Wipo in US Pub 2020/0315039). 
Regarding claim 14, 
An electronic apparatus comprising: 
a display panel (figures 1-2, 5 element 110) comprising a folding portion (as seen in figure 1, 5, the folding portion indicated by FA and non-folding portion by NFA) overlapping with a folding axis, a first non-folding portion, and a second non-folding portion, the first and second non-folding portions being spaced apart from each other with the folding portion interposed therebetween (as illustrated in figure 1, the two non-folding portions are spaced apart and folding portion is interposed therebetween) and each of the first and second non-folding portions being connected to the folding portion (figures 1-2, 5-6); 
a support unit (figure 5-6, 25-27, element BSC1 and BSC2) comprising a first support portion (element BSC1) overlapping with the first non-folding portion and a second support portion (element BSC2) overlapping with the second non-folding portion and spaced apart from the first support portion (as seen in figures 5-6 and figures 25-27 the two support portions spaced apart such that a hinge is provided therebetween); 
an intermediate layer (element SM3-SM4, figure 5-6) interposed between the display panel and the support unit; 
a guide portion (the element indicated by CH4 in figure 5 is provided on both support portions BSC1 and BSC2) arranged on each of the first and second support portions. 
Lee does not teach the guide portion is spaced apart from an adhesive member that is adjacent to the support unit. However, providing adhesive member near a folding area in a foldable device is not new. 
Sasaki in similar field teaches an adhesive member (figure 8, adhesive 301 spaced apart) that is adjacent to the support unit (element 201/202). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the adhesive member as taught by Sasaki such that the adhesive member is placed on  the support unit (BSC1-2) in a same pattern thus being spaced apart from the guide portion (CH4), such modification will provide the desired level of bonding between the intermediate layer and the support unit. 
Regarding claim 17, Lee as modified by Sasaki teaches,
The guide portion comprises a plurality of guide portions that are arranged along edges of the display panel (element CH4 along the edges of the display panel 110/100, figure 5-6). 
Regarding claim 18, Lee as modified by Sasaki teaches,
Wherein the adhesive member is interposed between the intermediate layer and the support unit to couple the intermediate layer and the support unit to each other (the modified structure of Lee as modified by Sasaki in claim 14, such that the adhesive member is interposed between intermediate layer (SM3-4) and the support unit (BSC1-2) such would provide adhering means and thereby coupling the two members). 
Regarding claim 19, Lee as modified by Sasaki teaches,
wherein the support unit further comprises a hinge portion (figures 5-6, however figure 25-26 shows the hinge provided between the support unit BSC1-2, which overlaps the folding area) overlapping with the folding portion and connecting the first support portion and the second support portion (as seen in figure 25-27), and wherein the adhesive member non-overlap with the hinge portion when viewed in a plane view (as seen in figure 8, of Sasaki the hinge in plane view does not overlap the hinge are, thereby similar adhesive configuration is applied to Lee such that one skilled in the art would avoid hinge area in the bending area to provide proper bending of the display panel).  
Regarding claim 21, Lee as modified by Sasaki teaches,
Lee teaches the intermediate layer and the support unit as described in claim 14. 
Lee does not specifically teach the material property such that The intermediate layer is lower in elastic modulus than that of the support unit. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to select the material such that the elastic modulus of the support unit of Lee is greater than the intermediate layer since the support unit is the furthermost member and would require desired structural stability (i.e. rigidness), and the intermediate layer being little softer since this is sliding respect to another structure (SM1-2), thereby one skilled would in the art would make the desired modification of intermediate layer to be lower in elastic modulus than that of the support unit for proper protection against damage. (In re Aller, 105 USPQ 233).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841